    Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 1 of 15 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (DAYTON)

 BARRY COSTA                                    )         CASE NO.
 3908 State Route 49                            )
 Arcanum, Ohio 45304                            )         JUDGE:
                               Plaintiff,       )
                                                )
                        v.                      )         COMPLAINT FOR DAMAGES
                                                )         AND INJUNCTIVE RELIEF
 LOWE’S HOME CENTERS, LLC                       )
 1605 Curtis Bridges Road                       )         JURY DEMAND ENDORSED
 Wilkesboro, North Carolina                     )         HEREIN
                                                )
        Serve also:                             )
        CORPORATION SERVICE                     )
        COMPANY                                 )
        Statutory Agent                         )
        50 West Broad Street                    )
        Suite 1330                              )
        Columbus, Ohio 43215                    )
                                                )
 CHRISTINA MCDANIEL                             )
 1550 Wagner Avenue                             )
 Greenville, OH 45331                           )
                                                )
 TIFFANY THOMPSON                               )
 1550 Wagner Avenue                             )
 Greenville, OH 45331                           )
                                                )
        -and-                                   )
                                                )
 AMARA LARSON                                   )
 1550 Wagner Avenue                             )
 Greenville, OH 45331                           )
                                                )
                               Defendants.      )


       Plaintiff, Barry Costa, by and through undersigned counsel, as his Complaint against the

Defendants, states and avers the following:
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 2 of 15 PAGEID #: 2



                                    PARTIES AND VENUE

1.      Costa is a resident of the village of Arcanum, county of Darke, state of Ohio.

2.      Lowe’s Home Centers, LLC (“Lowe’s”) is a foreign limited liability company, organized

under the laws of North Carolina and headquartered in Wilkesboro, North Carolina.

3.      Upon information and belief, Christina McDaniel is a resident of the state of Ohio.

4.      Upon information and belief, Tiffany Thompson is a resident of the state of Ohio.

5.      Upon information and belief, Amara Larson is a resident of the state of Ohio.

6.      At all times herein, Costa was acting in the course and scope of his employment.

7.      At all times herein, McDaniel was acting in the course and scope of her employment.

8.      At all times herein, Thompson was acting in the course and scope of her employment.

9.      At all times herein, Larson was acting in the course and scope of her employment.

10.     McDaniel is and, at all times hereinafter mentioned, was an individual who was a manager

and/or supervisor at Lowe’s and who acted directly or indirectly in the interest of the Lowe’s in

relation to its employees, and is an employer within the meaning of the Americans with Disability

Act (“ADA”) 42 U.S.C. § 12101, and/or O.R.C. § 4112.01 et seq.

11.     Thompson is and, at all times hereinafter mentioned, was an individual who was a manager

and/or supervisor at Lowe’s and who acted directly or indirectly in the interest of the Lowe’s in

relation to its employees, and is an employer within the meaning of the Americans with Disability

Act (“ADA”) 42 U.S.C. § 12101, and/or O.R.C. § 4112.01 et seq.

12.     Larson is and, at all times hereinafter mentioned, was an individual who was a manager

and/or supervisor at Lowe’s and who acted directly or indirectly in the interest of the Lowe’s in

relation to its employees, and is an employer within the meaning of the Americans with Disability

Act (“ADA”) 42 U.S.C. § 12101, and/or O.R.C. § 4112.01 et seq.



                                                .2
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 3 of 15 PAGEID #: 3



13.       All of the material events alleged in this Complaint occurred in the county of Darke, state of

Ohio.

                                      JURISDICTION & VENUE

14.       This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Costa is alleging

a Federal Law Claim under the The Americans with Disabilities Act (“ADA”) 42 U.S.C. 126 §

12101, et seq.

15.       All material events alleged in this Complaint occurred in county of Darke, state of Ohio.

16.       This Court has supplemental jurisdiction over Costa’s state law claims pursuant to 28

U.S.C. § 1367 as Costa’s state law claims are so closely related to his federal law claims that they

form part of the same case or controversy under Article III of the United States Constitution.

17.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

18.       Within 300 days of the conduct alleged below, Costa filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”), Charge No. 473-2019-00511 against

Lowe’s operating at Greenville, Ohio.

19.       On or about February 13, 2019, the EEOC issued and mailed a Notice of Right to Sue letter

to Costa regarding the Charges of Discrimination brought by Costa against Lowe’s in EEOC

Agency Charge No. 473-2019-00511.

20.       Costa received his Right to Sue letter from the EEOC in accordance with 42 U.S.C. 126 §

12101 et seq. - which has been attached hereto as Plaintiff's Exhibit A.

21.       Costa has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

letter.

22.       Costa has properly exhausted his administrative remedies pursuant to 29 C.F.R. § 1601.28.




                                                     .3
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 4 of 15 PAGEID #: 4



                                             FACTS

23.     Costa is a former employee of Lowe’s.

24.     At all relevant times, McDaniel was Assistant Store Manager at Lowe’s.

25.     At all relevant times, Thompson was Store Manager at Lowe’s.

26.     At all relevant times, Larson was Area Human Resources Manager at Lowe’s.

27.     In or about January 2018, Costa began working as a customer service associate at Lowe’s.

28.     Prior to August 2018, Costa received positive performance reviews from management and

customers.

29.     In or around August 2018, Costa made a verbal report to Julia Crosby in the human

resources department (“HR”) that he believed that McDaniel and Thompson were improperly

and/or fraudulently discounting items for purchase at Lowe’s (“Verbal Report”).

30.     In or around August 2018, after the Verbal Report, McDaniel took Costa’s personal cell

phone without Costa’s permission.

31.     In or around August 2018, McDaniel told Costa that she had taken Costa’s cell phone as

“a game.”

32.     Costa told McDaniel that he did not appreciate her taking his cell phone.

33.     McDaniel told Costa later told Costa that she was confiscating his phone because he was

using it while he was supposed to be working.

34.     Many of Costa’s coworkers, including McDaniel herself, used their cells phones while they

were working.

35.     No employees other than Costa had their cell phones confiscated.

36.     McDaniel confiscated Costa’s cell phone in retaliation for Costa’s making the Verbal

Report.



                                                .4
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 5 of 15 PAGEID #: 5



37.     After Costa made the Verbal Report, Costa made a written report to HR, addressed to

Larson, on August 15, 2018 (“Written Report”).

38.     The Written Report is attached as Plaintiff’s Exhibit B.

39.     In the Written Report, Costa reported that McDaniel and Thompson were improperly

and/or fraudulently discounting items for purchase at Lowe’s.

40.     In the Written Report, Costa reported that McDaniel had confiscated his cell phone.

41.     After Costa made his Written Complaint, McDaniel began consistently scheduling Costa

to work on weekends.

42.     McDaniel did not schedule employees other than Costa for back-to-back weekend shifts.

43.     McDaniel scheduled Costa for back-to-back weekends in retaliation for making the Written

Report.

44.     On or about September 5, 2018, Thompson told Barry that he needed to “keep [his] mouth

shut. . . be a team player. . . and stop sending emails to HR.”

45.     Costa is obese and has associated physiological conditions, including joint pain, high blood

pressure, and high cholesterol.

46.     Costa is unable to stand for an extended period of time without experiencing sharp pain in

his ankles.

47.     As a result of his obesity and related medical conditions, Costa is and was considered

disabled within the meaning of the ADA.

48.     In the alternative, Defendants perceived Costa to be disabled within the meaning of the

ADA.

49.     On or about September 5, 2018, Costa requested that he be allowed to sit in a cushioned

chair on a cushioned mat (“Chair Accommodation Request”).



                                                 .5
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 6 of 15 PAGEID #: 6



50.     Costa made the Chair Accommodation Request because he was unable to stand for

extended periods of time.

51.     The Chair Accommodation Request was a request for reasonable accommodation within

the meaning of the ADA.

52.     On or about September 5, 2018, McDaniel denied the Chair Accommodation Request.

53.     On or about September 5, 2018, McDaniel said that granting the Chair Accommodation

Request would create a “safety hazard.”

54.     Defendants allowed a different employee to sit in a cushioned chair on a cushioned mat

(the “Other Chair” and “Other Mat”).

55.     The Other Chair was identical to the chair Costa requested in his Chair Accommodation

Request.

56.     The Other Mat was identical to the mat Costa requested in his Chair Accommodation

Request.

57.     The Other Chair and Other Mat were within plain view of Costa’s work station.

58.     Costa complained to HR that McDaniel had disapproved his Chair Accommodation

Request.

59.     Costa sent photographs of the Other Chair and Other Mat to HR.

60.     Defendants did not approve Costa’s Chair Accommodation Request.

61.     Defendants did not remove the Other Chair and Other Mat.

62.     On or about October 1, 2018, McDaniel informed Costa that he needed to have a one-on-

one meeting with her to go over the Lowe’s employee procedures (“Red Vest Training”).

63.     On or about October 2, 2018, McDaniel made a false report to HR that Costa had sexually

harassed her during the Red Vest Training (the “False Report”).



                                              .6
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 7 of 15 PAGEID #: 7



64.     McDaniel made the False Report in retaliation for Costa’s Written Report.

65.     In the alternative, McDaniel made the False Report in retaliation for Costa’s Verbal Report.

66.     In the alternative, McDaniel made the False Report in retaliation for Costa’s Chair

Accommodation Request.

67.     In the alternative, McDaniel made the False Report because of Costa’s disability and/or

perceived disability.

68.     In the alternative, McDaniel made the False Report in retaliation for Costa’s opposing

disability discrimination.

69.     On or about October 5, 2018, Larson informed Costa that Lowe’s was terminating Costa’s

employment.

70.     On or about October 5, 2018, Larson told Costa that he was being terminated because he

did not “fit with Lowe’s culture.”

71.     Defendants did not provide a legitimate business justification for Costa’s termination.

       COUNT I: DISABILITY DISCRIMINATION UNDER O.R.C. § 4112.01 et seq.

72.     Costa restates each and every prior paragraph of this Complaint, as if it were fully restated

herein.

73.     Costa was disabled within the meaning of Ohio R.C. §4112.01, et seq.

74.     Defendants knew of Costa’s disability.

75.     Despite Costa’s disability, he was qualified for his position, and was able to successfully

perform the essential functions of his job with or without reasonable accommodations.

76.     Defendants treated Costa differently than other similarly-situated employees based on his

disabling condition.




                                                 .7
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 8 of 15 PAGEID #: 8



77.      Defendants treated Costa differently than other similarly-situated employees based on his

perceived disabling condition.

78.      On or about October 5, 2018, Defendant terminated Costa’s employment without just

cause.

79.      Defendants terminated Costa’s employment based his disability.

80.      Defendants terminated Costa’s employment based his perceived disability.

81.      Defendants violated O.R.C. § 4112.02 when it discharged Costa based on his disability.

82.      Defendants violated O.R.C. § 4112.02 when it discharged Costa based on his perceived

disability.

83.      Defendants violated O.R.C. § 4112.02 by discriminating against Costa based on his

disabling condition.

84.      Defendants violated O.R.C. § 4112.02 by discriminating against Costa based on his

perceived disabling condition.

85.      As a direct and proximate result of Defendant’s conduct, Costa suffered and will continue

to suffer damages, including economic, emotional distress, and physical sickness damages.

      COUNT II: DISABILITY DISCRIMINATION UNDER THE AMERICANS WITH
                              DISABILITIES ACT

86.      Costa restates each and every prior paragraph of this Complaint, as if it were fully restated

herein.

87.      Costa was disabled within the meaning of the ADA.

88.      Defendants knew of Costa’s disability.

89.      Despite Costa’s disability, he was qualified for his position, and was able to successfully

perform the essential functions of his job with or without reasonable accommodations.




                                                  .8
      Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 9 of 15 PAGEID #: 9



90.      Defendants treated Costa differently than other similarly-situated employees based on his

disabling condition.

91.      Defendants treated Costa differently than other similarly-situated employees based on his

perceived disabling condition.

92.      On or about October 5, 2018, Defendant terminated Costa’s employment without just

cause.

93.      Defendants terminated Costa’s employment based his disability.

94.      Defendants terminated Costa’s employment based his perceived disability.

95.      Defendants violated the ADA when it discharged Costa based on his disability.

96.      Defendants violated the ADA when it discharged Costa based on his perceived disability.

97.      Defendants violated the ADA by discriminating against Costa based on his/her disabling

condition.

98.      Defendants violated the ADA by discriminating against Costa based on his perceived

disabling condition.

99.      As a direct and proximate result of Defendant’s conduct, Costa suffered and will continue

         to suffer damages, including economic, emotional distress, and physical sickness damages.

      COUNT III: FAILURE TO ACCOMODATE UNDER THE AMERICANS WITH
                             DISABILITIES ACT

100. Costa restates each and every prior paragraph of this complaint, as if it were fully restated

herein.

101. Costa informed Lowe’s of his disabling condition.

102. Costa requested accommodations from Lowe’s to assist with his disabilities, including

sitting down when his ankles hurt.

103. Costa’s requested accommodations were reasonable.


                                                .9
  Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 10 of 15 PAGEID #: 10



104. Other employees were permitted to have chairs and mats identical to the chair and mat

Costa requested in his Chair Accommodation Request.

105. There was an accommodation available that would have been effective and would have not

posed an undue hardship to Lowe’s.

106. Lowe’s failed to engage in the interactive process of determining whether Costa needed an

accommodation.

107. Lowe’s failed to provide an accommodation.

108. Lowe’s violated the ADA.

109. As a direct and proximate result of Defendants’ conduct, Costa suffered and will continue

to suffer damages, including economic, emotional distress and physical sickness damages.

      COUNT IV: FAILURE TO ACCOMODATE UNDER O.R.C. § 4112.01 et seq.

110. Costa restates each and every prior paragraph of this complaint, as if it were fully restated

herein.

111. Costa informed Lowe’s of his disabling condition.

112. Costa requested accommodations from Lowe’s to assist with his disabilities, including

sitting down when his ankles hurt.

113. Costa’s requested accommodations were reasonable.

114. Other employees were permitted to have chairs and mats identical to the chair and mat

Costa requested in his Chair Accommodation Request.

115. There was an accommodation available that would have been effective and would have not

posed an undue hardship to Lowe’s.

116. Lowe’s failed to engage in the interactive process of determining whether Costa needed an

accommodation.



                                              .10
   Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 11 of 15 PAGEID #: 11



117. Lowe’s failed to provide an accommodation.

118. Defendants violated O.R.C. § 4112.02 by failing to provide Costa a reasonable

accommodation.

119. As a direct and proximate result of Defendants’ conduct, Costa suffered and will continue

to suffer damages, including economic, emotional distress and physical sickness damages.

       COUNT V: RETALIATORY DISCRIMINATION UNDER O.R.C. § 4112.02

120. Costa restates each and every prior paragraph of this complaint, as if it were fully restated

herein.

121. As a result of the Defendants’ discriminatory conduct described above, Costa complained

about the disability discrimination he was experiencing.

122. Within a month of Costa’s reporting to HR about disability discrimination and failure to

accommodate his disability, Defendants required Costa to undergo extra Red Vest Training.

123. Within a month of Costa’s reporting to HR about disability discrimination and failure to

accommodate his disability, McDaniel made a False Report of sexual harassment.

124. Within a month of Costa’s reporting to HR about disability discrimination and failure to

accommodate his disability, Defendants terminated Costa’s employment.

125.   Defendant’s actions were retaliatory in nature based on Costa 's opposition to the unlawful

discriminatory conduct.

126.   Pursuant to O.R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate

in any manner against any other person because that person has opposed any unlawful

discriminatory practice defined in this section…”




                                               .11
   Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 12 of 15 PAGEID #: 12



127.   As a direct and proximate result of Defendant’s retaliatory discrimination against and

termination of Costa, he suffered and will continue to suffer damages, including economic,

emotional distress and physical sickness damages.

 COUNT VI: RETALIATORY DISCRIMINATION UNDER THE AMERICANS WITH
                         DISABILITIES ACT

128. Costa restates each and every prior paragraph of this complaint, as if it were fully restated

herein.

129. As a result of the Defendants’ discriminatory conduct described above, Costa complained

about the disability discrimination he was experiencing.

130. Within a month of Costa’s reporting to HR about disability discrimination and failure to

accommodate his disability, Defendants required Costa to undergo extra Red Vest Training.

131. Within a month of Costa’s reporting to HR about disability discrimination and failure to

accommodate his disability, McDaniel made a False Report of sexual harassment.

132. Within a month of Costa’s reporting to HR about disability discrimination and failure to

accommodate his disability, Defendants terminated Costa’s employment.

133.   Defendant’s actions were retaliatory in nature based on Costa 's opposition to the unlawful

discriminatory conduct.

134.   Pursuant to 42 U.S.C. § 12203, it is an unlawful discriminatory practice to “discriminate

against any individual because such individual has opposed any act or practice made unlawful by

this chapter or because such individual made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under this chapter.

135.   As a direct and proximate result of Defendant’s retaliatory discrimination against and

termination of Costa, he suffered and will continue to suffer damages, including economic,

emotional distress and physical sickness damages.


                                               .12
   Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 13 of 15 PAGEID #: 13



COUNT VII: VIOLATION OF OHIO WHISTLEBLOWER STATUTE O.R.C. § 4113.52.

136.      Costa restates each and every prior paragraph of this Complaint, as if it were fully restated

herein.

137.      In or about August 2018, Costa reported to Lowe’s HR that Defendants were improperly

and/or fraudulently discounting items for purchase at Lowe’s.

138.      Costa reasonably believed that fraud is a felony under Ohio law.

139.      Costa verbally complained to Defendants regarding this conduct.

140.      On or about August 15, 2018, Costa complained to Defendants in writing regarding this

conduct.

141.      Costa gave Defendants an opportunity to cure the reported misconduct.

142.      On or about September 5, 2018, Defendants retaliated against Costa by denying his Chair

Accommodation Request.

143.      On or about October 1, 2018, Defendants retaliated against Costa by requiring him to attend

extra Red Vest Training.

144. On or about October 2, 2018, McDaniel retaliated against Costa by making a False Report

of sexual harassment.

145. On or about October 5, 2018, Defendants retaliated against Costa by terminating his

employment based on his complaints regarding this conduct.

146. Defendants’ termination of Costa was in violation of O.R.C. § 4113.52.

147. As a direct and proximate result of Defendants’ conduct, Costa suffered and will continue

to suffer damages, including economic, emotional distress and physical sickness damages.




                                                   .13
Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 14 of 15 PAGEID #: 14



                               DEMAND FOR RELIEF

WHEREFORE, Costa demands from Defendants the following:

   a) Issue a permanent injunction:

         i.    Requiring Defendants to abolish discrimination, harassment, and retaliation;

        ii.    Requiring allocation of significant funding and trained staff to implement all

               changes within two years;

       iii.    Requiring removal or demotion of all supervisors who have engaged in

               discrimination, harassment, or retaliation, and failed to meet their legal

               responsibility to promptly investigate complaints and/or take effective action to

               stop and deter prohibited personnel practices against employees;

       iv.     Creating a process for the prompt investigation of discrimination, harassment,

               or retaliation complaints; and

        v.     Requiring mandatory and effective training for all employees and supervisors

               on discrimination, harassment, and retaliation issues, investigations, and

               appropriate corrective actions;

   b) An award against Defendants for compensatory and monetary damages to compensate

      Costa for physical injury, physical sickness, lost wages, emotional distress, and other

      consequential damages, in an amount in excess of $25,000 per claim to be proven at

      trial;

   c) An award of punitive damages against Defendants in an amount in excess of $25,000;

   d) An award of reasonable attorneys’ fees and non-taxable costs for Costa’s claims as

      allowable under law;

   e) An award of the taxable costs of this action; and



                                            .14
Case: 3:19-cv-00099-WHR Doc #: 1 Filed: 04/03/19 Page: 15 of 15 PAGEID #: 15



   f) An award of such other relief as this Court may deem necessary and proper.

                                                Respectfully submitted,


                                                /s/ Matthew G. Bruce_________________
                                                Matthew G. Bruce (0083769)
                                                        Trial Attorney
                                                Lorenzo Washington (0096611)
                                                Paul Filippelli (0097085)
                                                THE SPITZ LAW FIRM, LLC
                                                8354 Princeton Glendale Road, Suite 203
                                                West Chester, OH 45069
                                                Phone: (216) 291-4744 ext. 173
                                                Fax: (216) 291-5744
                                                Email: Matthew.Bruce@spitzlawfirm.com

                                                Attorneys for Plaintiff Barry Costa




                                  JURY DEMAND

Plaintiff Barry Costa demands a trial by jury by the maximum number of jurors permitted.


                                                /s/ Matthew G. Bruce__________________
                                                Matthew G. Bruce (0083769)




                                          .15
